Title: From Benjamin Franklin to Richard Jackson, 11 February 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir,
Philada. Feb. 11. 1764
I have just received your Favour by the extra Packet of Nov. 26. and am pleas’d to find a just Resentment so general in your House against Mr. W.’s seditious Conduct, and to hear that the present Administration is like to continue.
If Money must be raised from us to support 14 Batallions, as you mention, I think your Plan the most advantageous to both the Mother Country and Colonies of any I have seen. A moderate Duty on Foreign Mellasses maybe collected; when a high one could not. The same on foreign Wines; and a Duty not only on Tea, but on all East India Goods might perhaps not be amiss, as they are generally rather Luxuries than Necessaries; and many of your Manchester Manufactures might well supply their Places. The Duty on Negroes I could wish large enough to obstruct their Importation, as they every where prevent the Increase of Whites. But if you lay such Duties as may destroy our Trade with the Foreign Colonies, I think you will greatly hurt your own Interest as well as ours. I need not explain this to you, who will readily see it. The American Fishery, too, should be as little burthened as possible. It is to no purpose to enlarge on these Heads, as probably your Acts are pass’d before this can reach you.
In my last I mention’d to you the Rioting on our Frontiers, in which 20 peaceable Indians were kill’d, who had long liv’d quietly among us. The Spirit of killing all Indians, Friends and Foes, spread amazingly thro’ the whole Country: The Action was almost universally approved of by the common People; and the Rioters thence receiv’d such Encouragement, that they projected coming down to this City, 1000 in Number, arm’d, to destroy 140 Moravian and Quaker Indians, under Protection of the Government. To check this Spirit, and strengthen the Hands of the Government by changing the Sentiments of the Populace, I wrote the enclos’d Pamphlet, which we had only time to circulate in this City and Neighbourhood, before we heard that the Insurgents were on their March from all Parts. It would perhaps be Vanity in me to imagine so slight a thing could have any extraordinary Effect. But however that may be, there was a sudden and very remarkable Change; and above 1000 of our Citizens took Arms to support the Government in the Protection of those poor Wretches. Near 500 of the Rioters had rendezvous’d at Germantown, and many more were expected; but the Fighting Face we put on made them more willing to hear Reason, and the Gentlemen sent out by the Governor and Council to discourse with them, found it no very difficult Matter to persuade them to disperse and go home quietly. They came from all Parts of our Frontier, and were armed with Rifle Guns and Tomhawks. You may judge what Hurry and Confusion we have been in for this Week past. I was up two Nights running, all Night, with our Governor; and my Rest so broken by Alarms on the other Nights, that the whole Week seems one confus’d Space of Time, without any such Distinction of Days, as that I can readily and certainly say, on such a Day such a thing happened. At present we are pretty quiet, and I hope that Quiet will continue. A Militia Bill is ordered by the House to be brought in, our Want of such a Law appearing on this Occasion to every-body; but whether we shall be able to frame one that will pass, is a Question. The Jealousy of an Addition of Power to the Proprietary Government, which is universally dislik’d here, will prevail with the House not to leave the sole Appointment of the Militia Officers in the Hands of the Governor; and he, I suppose, will insist upon it, and so the Bill will probably fall through; which perhaps is no great Matter, as your 14 Battallions will make all Militias in America needless, as well as put them out of Countenance.
The Bearer, Mr. Mifflin, is a valuable young Man, Son of a Friend of mine, and one for whom I have a great Regard. I beg Leave to recommend him to your Civilities. With the sincerest Esteem, and Respect, I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
R. Jackson Esqr.
 
Endorsed: 11 Febry 1764 Benjn. Franklin Esqr
